PD-0195-15

                                        No.




                             IN   THE   TEXAS        COURT     OF      CRIMINAL    APPEAL

                                                     AUSTIN,        TEXAS
                                                                                            Irecesved sw
                                                                                          COURT OF CRIMINAL APPEALS

                                              CHAD     ALAN       CARNEY                       FEB 20 2015
                                                        US .

                                              THE     STATE       OF    TEXAS             Abel Acosta, Clerk


                                      FROM    APPEAL        No.     1 2.-1 3-00 33B-C R          _

                                      TRIAL CAUSE No. F1219065                        rn, IOT.__ .„„ "*
                                                                                      COURT OF CRIMINAL APPEAL 9
                                      NACOGDOCHES COUNTY                                                   WLO
                                                                                               FEB 20 2015

                                      first motion for extension                            Abel Acosta, Clerk.
                                         OF    TIME    TO    FILE

                                      PETITION        FOR.DISCRETIONARY             REVIEW




      TO   THE   HONORABLE   3UDGES     OF    THE    COURT     OF      CRIMINAL    APPEALS:



      Comes now,     Chad Alan Carney,          Petitioner,             and    files this Motion
for    an Extension of Time for sixty(60)                    days in which to file a
Petition for        Discretionary Revieu.             In support of this motion,
appellant shows        the   Court    the     following:




      The petitioner was       convicted        in    the 420th District             Court of
Nacogdoches County,          Texas,     of the offense of aggravatedrobbery
in Cause No. F1219065,            styled State of Texas Us'.                    Chad Alan Carney


                                                                              Continue on Pg.        # 2
                                                       (1)
             Continuation          from    Pg.    # 1                                           Pg.    #    2




     The   petitioner        appealed       to    the Court of Appeals,                     Twelfth Supreme
Judicial      District.       The    case       was    affirmed             on   January    30,       2015.




                                                                 II.




     The present       deadline for filing the Petition for Discretionary
Review     is.March     2,    2015.       The    petitioner has                  not requested             any exten
sion   prior    to   this     request.


                                                                 III.




     Petitioner's request for an extension is.based upon the                                                following
facts :

     Petitioner      was     not    informed          of    the    decision          of   the    Court          of Appeals

in affirming his case until February 3, 2015.                                       Since that time petitioner
has been attempting to gain legal representation in this matter.                                                       His
attorney of appeal, Noel D. Cooper, has informed Petitioner that he
will not represent him on the Petition for Discretionary Review.


     WHEREFORE,       Petitioner prays this Court grant this motion and
extend the deadline for filing the Petition for Discretionary Review
in   Cause    No.    12-13-0033B-CR to                May    5,    2015.


                                            CERTIFICATE                OF    SERVICE



     I certify that a true and correct copy of the above and foregoing
first.Motion of Extension of Time to file a Petition for Discretionary
Review, has been forwarded by U.S. Mail, postage prepaid, first class,
to the Clerk of the Texas Court of Criminal Appeals,                                            P.O.       Box 1230B,
Austin, Texas 78711 , on this the                            /k3                 day of FebrLjxqry 2015


                                                                        Chad Carney,            Petitioner/, pro se


                                                           (2)                        Continue         on       Pg.   # 3
      Continuation     from    Pg.    #   2                                   Pg.     #    3




                                              DECLARATION



      I Chad Alan Carney,        TDCJ # 1BB6931,         being presently incarcerated
in ,the   East.ham    Unit    of the       Texas   Department    of Criminal        Justice

in    Houston County,        Texas,       verify and declare      under penalty of             perjury
that the foregoing           statements       are true   and correct.        Executed on          this
the     /{ <)        day of February,          2015.




                                                                Respep± fu1Vy Sub/ffli. 11ed ,


                                                            Chad     Alan    Carney

                                                            Petitioner,         Pro       se
                                                            Texas     Department           of Criminal
                                                            Justice-Institutional                 Division

                                                            Eastham      Unit

                                                            TDCJ-ID      #   1BB6931

                                                            Lovelady,        Texas        75B51

      CC:File